Higgins, J.
After a careful search through the maze of words in the verified application to inspect the records and to examine the officers of the defendants before pleading, the following appears: The plaintiff, Bryant L. Cates, on 4 February, 1954,' was. a minor without guardian. The defendant, Griffith Automobiles of Durham, Inc., was :a dealer in *279automobiles. The defendant, Griffith Finance Company, was engaged in financing automobile purchases. George B. Griffith was president and Maurice D. Waddell was vice-president of both defendants. On 4 February, 1954, Cates purchased a 1954 model Ford automobile from Griffith Automobiles of Durham upon a deferred payment plan and Griffith Finance Company financed the transaction.
It appears by inference that defendants, one or both, required insurance on the automobile and life insurance on the purchaser as additional security for the deferred payment; that the amount of premium charged for the insurance and the amount of interest charged on the deferred payments were in violation of the insurance and usury laws.
The application was made under oath. It recites, and the court found as a fact, it was made in good faith and for the purpose of obtaining information upon which to file the complaint as provided in G.S. 1-568.10. In its broad scope the application is a fishing expedition; and if all the authority is granted, the plaintiff would virtually be given license to fish wherever he could find sufficient water to wet a hook. However, that does not mean his application is entirely without merit. The application in its factual statements is sufficient to support a finding that the plaintiff is entitled to inspect the records of the defendants and to examine their two named officers with respect to the following: The sale of the 1954 Ford automobile, the price charged, when and how paid or secured; what insurance was required, in what company issued, the amount thereof and the premiums charged, and how paid; whether life insurance on the purchaser was required and, if so, the amount thereof and in what company; what premiums were charged and how paid; what agreement, if any, existed between the defendants with respect to the sale and financing of the deferred payments; all relating to the plaintiff’s purchase of the 1954 model Ford automobile.
The factual showing made in the verified application seems insufficient to justify or to support findings of fact and an order for examination based thereon, which entitled the plaintiff to exceed the maximum limits herein fixed for the examination. Thomas v. Trustees, 242 N.C. 504, 87 S.E. 2d 913; Jones v. Fowler, 242 N.C. 162, 87 S.E. 2d 1; Aldridge v. Hasty, 240 N.C. 353, 82 S.E. 2d 331.
The plaintiff says his cause of action is for conspiracy to violate the usury and insurance laws and its effect is to defraud him. If the individuals sought to be examined should refuse to testify on the ground their evidence would tend to incriminate them, a constitutional question would be presented. On the present record that question does not arise. The individuals can raise that question. The court cannot raise it for them.
*280The defendants’ assignments of error in so far as they relate to the inspection and examination authorized in this opinion are overruled. In all other respects they are sustained. The decree of the Superior Court of Durham County is modified to permit the plaintiff to inspect the records of the defendants and to examine their named officers within the limits heretofore marked out in this opinion, and not otherwise, As thus modified, the decree is affirmed.
Modified and affirmed.